Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about October 29, 2010, which, inter alia, denied petitioner father’s petition for modification of a custody order entered in New Jersey awarding custody of the subject child to respondent maternal grandmother, unanimously affirmed, without costs.
The petition was properly denied without a hearing since the father failed to make the requisite evidentiary showing of changed circumstances requiring a modification to protect the continued best interests of the child (see Matter of Patricia C. v Bruce L., 46 AD3d 399 [2007]). The alleged changes in circumstances included, inter alia, that the maternal grandmother was facing criminal charges for theft. However, such charges do not provide a basis for modification of the custody order, as they were pending for more than five years, and were based on allegations from petitioner that the grandmother stole from him while he was incarcerated (see People v Cook, 37 NY2d 591, 596 [1975] [“(t)he mere fact that a person has been previously charged or accused has no probative value”]).
We have considered the father’s remaining arguments and find them unavailing. Concur — Mazzarelli, J.P., Andrias, Moskowitz, Acosta and Abdus-Salaam, JJ.